                               IN THE UNITED STATES DISTRICT
                             FOR THE DISTRICT OF NORTH DAKOTA

Dakota Gasification Company,                   )
                                               )
                Plaintiff,                     )
                                               )          ORDER
        vs.                                    )
                                               )
Sure Steel, Inc.                               )
                                               )
                Defendant,                     )
                                               )
AND                                            )
                                               )
Sure Steel, Inc.,                              )
                                               )
        Third-Party Plaintiff,                 )
                                               )          Case No. 1:18-cv-226
        vs.                                    )
                                               )
Robertson-Ceco II Corporation, d/b/a           )
Garco Building Systems, Steel Concepts         )
LLC, and Rice Lake Contracting Corp.,          )
d/b/a Rice Lake Construction Group,            )
                                               )
                Third-Party Defendants.        )

        On November 26, 2019, the parties filed a Joint Motion to Amend Scheduling Order and

Stipulation to Amend Scheduling Order. The court GRANTS the motion (Doc. No. 69) and

ADOPTS the stipulation (Doc. No. 71) in part. The pretrial deadlines shall be amended as follows:

        1.      The parties shall have until August 10, 2020, to file other nondispositive motions

                (e.g., consolidation, bifurcation).

        2.      The parties shall have until August 31, 2020, to file other dispositive motions

                (summary judgment as to all or part of the case).

The court, on its own motion, shall continue the final pretrial conference and jury. Accordingly, the


                                                      1
final pretrial conference scheduled for October 6, 2020, shall be reset for April 13, 2021, at 10:00

a.m. by telephone. To participate in the conference, counsel should call Tel. No. (877) 810-9415

and enter Access Code 8992581. The jury trial scheduled for October 19, 2020, shall be reset for

April 26, 2021, at 9:00 a.m. in Bismarck before Judge Hovland (courtroom #1). A nine (9) day trial

is anticipated.

        IT IS SO ORDERED.

        Dated this 2nd day of December, 2019.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
